         Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF GABRIEL                                      CIVIL ACTION
LASALA, AS OWNER OF THE 2016
WORLD CAT MODEL 295CC, FOR                                    NO. 18-11057 c/w
EXONERATION FROM OR LIMITATION                                18-11138, 19-9706
OF LIABILITY                                                  19-9798, 19-9819

                                                              SECTION D (2)


          THIS DOCUMENT RELATES ONLY TO DOCKET NO. 18-11057

                                           ORDER

         Before the Court is the Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(6), or Alternative Motion for Summary Judgment filed by Sally

Presser and Dale Presser. 1 Claimant has filed an Opposition, 2 and the Pressers have

filed a Reply. 3         After careful consideration of the parties’ memoranda and the

applicable law,-and finding that Claimant may be entitled to limit his liability, the

Court denies the Motion.

    I.      FACTUAL BACKGROUND

         This case arises from a boat’s allision with a fixed platform. Gabriel Lasala

owned a 2016 World Cat Model 295CC vessel. 4 On the evening of April 28, 2018,

Lasala was aboard the vessel with Dale Presser, his minor son, C.P., Randall

Patterson and Marc Junot. 5 As they were proceeding out to the Gulf of Mexico, the




1 R. Doc. 4.
2 R. Doc. 5.
3 R. Doc. 8.
4 R. Doc. 1 at 2 ¶ IV.
5 Id. at 2 ¶ VI.
      Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 2 of 7




vessel struck a fixed platform owned by Cantium L.L.C. 6 Various individuals aboard

the vessel suffered injuries. 7 It is undisputed that the vessel was a pleasure craft

owned by Lasala in his personal capacity, and further that he was navigating the

vessel at the time of the allision. 8

       Lasala later filed this action under the Ship Owner’s Limitation of Liability

Act, seeking to limit his liable to the cost of the vessel, which he alleges is valued at

$1,300. 9   Various other suits arising from the same facts and circumstances were

also filed. Foremost Insurance Company (“Foremost”), the insurer of Lasala, sued

Cantium, the owner of the fixed platform. 10 The Pressers and others aboard the

vessel sued Foremost, Lasala’s insurer. 11 Lasala also sued Foremost and Cantium. 12

These matters have been consolidated. 13

       The Pressers now move to dismiss Lasala’s limitation action, arguing that he

fails to state a claim, or, in the alternative, that summary judgment is appropriate. 14

The Pressers argue that because Lasala was the owner of his own pleasure vessel,

and because he was operating it himself at the time of the allision, he cannot limit

his own liability as the damage cannot be said to have occurred “without his privity

of knowledge.” The Pressers rely heavily on Fecht v. Makowski 15 to argue that Fifth




6 Id. at 2 ¶ VI.
7 Id. at 2 ¶ VI.
8 Id. at 2 ¶ IV-V.
9 See generally R. Doc. 1.
10 See Docket No. 19-9819.
11 See Docket No. 18-11138; Docket No. 19-9706.
12 See Docket No. 19-9798.
13 See R. Docs. 13-14.
14 R. Doc. 4.
15 406 F.2d 721 (5th Cir. 1969).
       Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 3 of 7




Circuit law is clear that Lasala, as “owner at the helm,” may not limit his liability in

these circumstances.

           Lasala opposes the Motion.        He contends that Fecht was later limited by

another Fifth Circuit case, Farrell Lines, Inc. v. Jones. 16 He further argues that the

allision was caused by Cantium’s negligence in failing to light its fixed platform, and

not by his negligence, and therefore he should be allowed to limit his damages to the

cost of the vessel. The Pressers have filed a Reply, in which they seek to distinguish

the cases cited by Lasala.

     II.      LEGAL STANDARD

           To overcome a defendant’s motion to dismiss, a plaintiff must plead a plausible

claim for relief. 17 A claim is plausible if it is pleaded with factual content that allows

the court to reasonably infer that the defendant is liable for the misconduct alleged. 18

But, no matter the factual content, a claim is not plausible if it rests on a legal theory

that is not cognizable. 19 In ruling on a motion to dismiss, the Court accepts all well-

pleaded facts as true and views those facts in the light most favorable to the

plaintiff. 20 However, the allegations must be enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations are




16 530 F.2d 7 (5th Cir. 1976).
17 Romero v. City of Grapevine, Tex., 888 F. 3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)).
18 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678).
19 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F. 3d 1029, 1032 (5th Cir. 2010)

(per curiam).
20 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
       Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 4 of 7




true. 21 “[C]onclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.” 22

     III.   ANALYSIS

        The Limitation of Liability Act allows the owner of a vessel to limit his liability

for certain claims to the value of the vessel and pending freight. 23 The claims subject

to limitation “are those arising from any embezzlement, loss, or destruction of any

property, goods, or merchandise shipped or put on board the vessel, any loss, damage,

or injury by collision, or any act, matter, or thing, loss, damage, or forfeiture, done

occasioned, or incurred, without the privity or knowledge of the owner.” 24                           The

Limitation Act provides that a vessel owner such as Lasala may limit its liability only

if it shows that the fault causing the loss occurred without its “privity or

knowledge.” 25 It is the final phrase in the statute—“without the privity or knowledge

of the owner”—that is at issue here. Because Lasala was navigating his own pleasure

craft at the time of the allision, the Pressers argue that Lasala clearly had “privity or

knowledge” and therefore cannot limit liability. Lasala retorts that because it was

the negligence of Cantium in failing to light its platform, and not his negligence, he

should be allowed to limit his liability under existing Fifth Circuit law.

        The Pressers primarily rely upon Fecht v. Makowski, 26 a fifty-year-old Fifth

Circuit case, to argue that Lasala had privity as a matter of law solely by being the



21 Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
22 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
23 46 U.S.C. § 30505.
24 Id. § 30505(b).
25 Id.
26 406 F.2d 721 (5th Cir. 1969).
         Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 5 of 7




owner and operator of the vessel and therefore cannot be allowed to limit his liability.

In that case, Makowski was operating his pleasure craft when it struck a submerged

object. He petitioned to limit his liability. The Fifth Circuit held that the petition

should have been dismissed, because Makowski had “privity or knowledge” as a

matter of law. Specifically, the Fifth Circuit stated “when an owner is in control of

and operating his pleasure craft he has privity or knowledge with respect to its

operation, therefore he is not entitled to limitation for accidents arising from his

negligence.” 27

          Seven years later, the Fifth Circuit fashioned a new test that seemed to be in

tension with Fecht. In Farrell Lines, Inc. v. Jones, the Fifth Circuit explained:

                   The determination of whether a shipowner is entitled to
                   limitation employs a two-step process. First, the court
                   must determine what acts of negligence or conditions of
                   unseaworthiness caused the accident. Second, the court
                   must determine whether the shipowner had knowledge or
                   privity of those same acts of negligence or conditions of
                   unseaworthiness. Knowledge or privity of any fact or act
                   causing the accident is not enough for denial of limitation;
                   it is only knowledge or privity of negligent acts or
                   unseaworthy conditions which trigger denial of
                   limitation. 28

          Claimant argues that Farrell Lines governs, and the Court may not deny

limitation until there has been a determination made of “what acts of negligence or

conditions of unseaworthiness” caused the accident.




27   Id. at 722 (emphasis added).
28   Farrell Lines, Inc. v. Jones, 530 F.2d 7, 10 (5th Cir. 1976).
      Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 6 of 7




       In addition to Farrell Lines, several other cases suggest that Fecht has limited

applicability. In Petition of M/V Sunshine II, 29 the same judge who wrote Fecht

analyzed the Fecht decision.          He described the holding of Fecht as a “precatory

statement [that] is hardly a legal principle.” 30 The Court continued:

               In short, in most circumstances negligence in operation
               will be sufficiently connected to the owner on board his own
               small vessel and operating it that he will be found to have
               privity or knowledge, but this common sense recognition of
               how the facts will usually work out is not an ineluctable
               doctrine to be applied at the pleading stage, on conclusory
               and disputed allegations, as a substitute for the knowledge
               necessary to lead a court to a rational decision. 31

         Finally, he described Fecht’s holding as “a useful tool directed toward proper

decision and not a talisman.” 32 Petition of M/V Sunshine instead endorsed the two-

step analysis of Farrell Lines. 33

       In In re Muer, 34 the Sixth Circuit similarly endorsed the two-step analysis of

Farrell Lines and rejected the approach of Fecht, holding that dismissing a case on

summary judgment because the captain was aboard the vessel “would obviate the

claimant’s burden to demonstrate negligence or unseaworthiness.” 35 In re Muer thus

further emphasized the tension between Farrell Lines and Fecht. As another judge

of this district has written “[T]he Fifth Circuit has repeatedly . . . failed to follow or

extend Fecht on numerous occasions.” 36


29 808 F.2d 762 (11th Cir. 1987).
30 Id. at 765.
31 Id. (emphasis added).
32 Id.
33 Id. at 764.
34 146 F.3d 410 (1998).
35 Id. at 415.
36 In re South Coast Boat Rentals, Inc., No. 98-3452., 1999 WL 615180, at *3 (E.D. La. Aug. 12, 1999).
     Case 2:18-cv-11057-WBV-DPC Document 96 Filed 11/25/20 Page 7 of 7




         The Court finds that Claimant has the better of the argument, and that the

two-step analysis laid out in Farrell Lines is the proper approach here. Although

Fecht remains Fifth Circuit law, the Court is mindful of how Farrell Lines constrains

and modifies Fecht. In short, barring an uncontested showing of negligence on the

part of the vessel owner or unseaworthiness, neither of which has been shown at this

juncture, the Court finds that dismissal of the limitation action at this stage

improper.

   IV.      CONCLUSION

         IT IS HEREBY ORDERED that the Motion to Dismiss is DENIED.

         New Orleans, Louisiana, November 25, 2020.



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
